       Case 1:16-cv-01901-VSB-SDA Document 148 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             2/12/2021
MARIO RINALDI,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :               16-cv-1901 (VSB)
                      -against-                           :
                                                          :                    ORDER
SCA LA GOUTTE, D’OR, et al.,                              :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Today, I held a telephone conference to discuss potential trial dates. The parties are

directed to meet and confer about potential trial dates after June 2021. Additionally, the parties

are to meet and confer about proposed procedures for the trial, including whether the trial will be

conducted in person, remotely, or partially remotely. Accordingly, it is hereby:

        ORDERED that, by February 26, 2021, the parties are to file a joint letter with proposed

trial dates after June 2021 and proposed procedures for the trial.

SO ORDERED.

Dated: February 12, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
